Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments and remarks filed in amendments dated 6/8/2022 have been fully considered and they are persuasive. The independent claims have been amended to recite the limitations of claims 7 and 15. The language of these claims, which require the “one or more slot numbers of the one or more time slots (the number of the one or more time slots) used to generate the PHR in the first slot group are indicated using one or more bits reserved in a sub-header of the MAC layer CE, and power headroom corresponding to the one or more slot numbers is sequentially packaged into a payload of the MAC layer CE”, when in combination with the other limitations of the claims, are not met by the prior art. The closest art found in an updated search is cited below, and they fail to teach or suggest the combination of elements in the claims as amended. Thus, the claims are deemed allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PG PUB 2020/0305148 to Niu et al. – that discloses an octet in the PHR corresponds to one UL transmission resource, wherein first 2 bits of the octet are for carrier index indication rather than as reserved bits (R) and following 6 bits are for PH value indication.
US PG PUB 2018/0092051 to Dinan et al. – that teaches if the MAC entity has UL resources allocated for new transmission for a TTI, the MAC entity may if the power headroom reporting procedure determines that at least one PHR has been triggered and not cancelled, and if the allocated UL resources can accommodate the MAC control element (plus its subheader) for PHR which the MAC entity is configured to transmit (as a result of logical channel prioritization), the MAC entity may obtain PHR values, instruct the multiplexing and assembly procedure to generate and transmit a PHR MAC control element, and start or restart prohibitPHR-Timer and may cancel triggered PHR(s).
US PG PUB 2015/0304966 to Park et al. – which discloses if the PHR procedure determines that at least one PHR has been triggered since the last transmission of a PHR or this is the first time that a PHR is triggered, and; if the allocated UL resources can accommodate a PHR MAC control element plus its subheader as a result of logical channel prioritization: obtain the value of the power headroom from the physical layer; instruct the multiplexing and assembly procedure to generate and transmit a PHR MAC control element based on the value reported by the physical layer

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aixa A Guadalupe-Cruz whose telephone number is (571)270-7523. The examiner can normally be reached Monday - Thursday 6AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Aixa Guadalupe-Cruz/
Examiner
Art Unit 2466
/JAE Y LEE/Primary Examiner, Art Unit 2466